       Case 2:20-cv-00284-HCN Document 1 Filed 04/29/20 Page 1 of 5


 1   DAVID W. QUINTO
     3007 Franklin Canyon Dr.
 2
     Beverly Hills, CA 90210
 3   DavidWQuinto@gmail.com
     (213) 604-1777
 4
     Defendant Pro Se
 5
 6
 7
 8
 9
10
11
12                      UNITED STATES DISTRICT COURT
13                              DISTRICT OF UTAH
14   GEORGE HOFMANN, IN HIS              Case No.
15   CAPA CITY AS Chapter 11 Trustee
     of VIDANGEL, INC., a Delaware
16   corporation,                        NOTICE OF REMOVAL
                                         UNDER 28 U.S.C. § 1441(b)
17                                       DIVERSITY
               Plaintiff,
18
          V.
19                                        Case: 2:20-cv-00284
                                          Assigned To: Nielson, Howard C., Jr
20   DAVID W. QUINTO, an individual,
                                          Assign. Date: 4/29/2020 .
     and KUPFERSTEIN MANUEL, LLP          Description: Hofmann v. Quinto, et al
21   fka KUPFERSTEIN MANUEL &
22   QUINTO, LLP, a California limited
     liability partnership,
23
               Defendants.
24
25
26
27
28
                                NOTICE OF REMOVAL
        Case 2:20-cv-00284-HCN Document 1 Filed 04/29/20 Page 2 of 5


 1
     TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2
           Defendant David W. Quinto ("Mr. Quinto") hereby gives notice of removal o
 3
     the civil action styled George Hofmann, in his capacity as Chapter 111 trustee o
 4
     VidAngel, Inc., a Delaware corporation, Plaintiff, v. David W. Quinto, an individual,
 5
     and Kupferstein Manuel, LLP fea Kupferstein Manuel & Quinto, LLP, a California
 6
     limited liability partnership, Defendants, Case No. 200902796, from the District
 7
     Court of Salt Lake County, Utah, Third Judicial District, to this Court pursuant to 28
 8
     U.S.C. §§ 1332, 1441, and 1446. As grounds for removal, Mr. Quinto states as
 9
     follows:
10
        1. Plaintiff George Hofmann, in his capacity as Chapter 11 Trustee ofVidAngel,
11
           Inc., a Delaware corporation ("Plaintiff') filed a Complaint in the District Court
12
           of Salt Lake County, Utah, Third Judicial District on or about April 20, 2020.
13
           A copy of that complaint is attached as Exhibit A. A copy of the summons is
14
           attached as Exhibit B.
15
        2. This Court has subject-matter jurisdiction over Plaintiffs claims pursuant to 28
16
           U.S.C. §§ 1332(a)(l) and 1441(a), (b), in that the complaint involves a claim
17
           between citizens of different states and the amount in controversy exceeds
18
           $75,000, exclusive of interest and costs.
19
        3. The amount in controversy in this action exceeds $75,000. Plaintiff filed this
20
           action as a Tier 3 case and is seeking damages of "no less than sixty-three
21
           million dollars." See Exhibit A at p. 12.
22
        4. Plaintiff is now, and was at the time of the filing of this lawsuit, a citizen of the
23
           State of Utah acting in his capacity as Chapter 11 Trustee ofVidAngel, Inc., a
24
           Delaware corporation having its principal place of business in the State of Utah.
25
        5. Defendant Mr. Quinto is now, and was at the time of the filing of this lawsuit,
26
           a citizen of the State of California.
27
        6. Defendant Kupferstein Manuel, LLP fka Kupferstein Manuel & Quinto, LLP
28
                                                   2
                                     NOTICE OF REMOVAL
         Case 2:20-cv-00284-HCN Document 1 Filed 04/29/20 Page 3 of 5


 1
           is now, and was at the time of the filing of this lawsuit, a citizen of the State o
 2
           California whose sole partner (sole member), Phyllis Kupferstein, is now, and
 3
           was at the time of the filing of this lawsuit, a citizen of the State of California.
 4
           See Exhibit C.
 5
        7. Defendant Kupferstein Manuel, LLP fka Kupferstein Manuel & Quinto, LLP
 6
           consents to and joins in the removal of this action to this Court. See Exhibit C.
 7
        8. This notice of removal is timely filed in accordance with 28 U.S.C. § 1446(b ),
 8
           which provides that a notice of removal shall be filed within thirty days after
 9
           receipt by the defendant, through service or otherwise, of a copy of the initial
10
           pleading. Defendants were provided with a copy and became aware of the
11
           complaint on April 22, 2020.
12
        9. Pursuant to 28 U.S.C. §§ 125(2) and 1441(a), the United States District Court
13
           for the District of Utah, Central Division is the federal court for the district and
14
           division embracing the place where the state court action is pending.
15
        10. Pursuant to 28 U.S.C. § 1446(d), all adverse parties are being provided with
16
           written notice of the filing of this notice of removal.
17
        11. Pursuant to 28 U.S.C. § 1446(d), a copy of this notice of removal is being filed
18
           with the Clerk of the District Court of Salt Lake County, Utah, Third Judicial
19
           District.
20
           WHEREFORE, Defendant David W. Quinto hereby removes this action, now
21
     pending in the District Court of Salt Lake County, Utah, Third Judicial District, to the
22
     Court, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.
23
24
     Dated: April 28, 2020
                                                    /l          .4--"«
25
26                                                  n~·~
                                             By: Isl David Quinto
                                                                            ,,.,Q

27
                                                 Pro Se
28
                                              3
                                     NOTICE OF REMOVAL
       Case 2:20-cv-00284-HCN Document 1 Filed 04/29/20 Page 4 of 5


 1   DAYID W. QUINTO
     3007 Franklin Canyon Dr.
 2
     Beverly Hills, CA 90210
 3   DavidWOuinto@gmail.com
     (213) 604-1777
 4
     Defendant Pro Se
 5
 6
 7
 8
 9
10
11
12                      UNITED STATES DISTRICT COURT
13                              DISTRICT OF UTAH
14   GEORGE HOFMANN, IN HIS              Case No.
15   CAPA CITY AS Chapter 11 Trustee
     of YID ANGEL, INC., a Delaware
16   corporation,                        CERTIFICATE OF SERVICE
17
               Plaintiff,
18
          v.
19
20   DAYID W. QUINTO, an individual,
     and KUPFERSTEIN MANUEL, LLP
21   fka KUPFERSTEIN MANUEL &
22   QUINTO, LLP, a California limited
     liability partnership,
23
               Defendants.
24
25
26
27
28
                             CERTIFICATE OF SERVICE
            Case 2:20-cv-00284-HCN Document 1 Filed 04/29/20 Page 5 of 5


 1                                        CERTIFICATE OF SERVICE
 2              Joanna Ardalan certifies and declares as follows:
 3             I am over the age of 18 years and not a party to this action.
 4             My business address is 9301 Wilshire Blvd., Penthouse Suite, Beverly Hills,
 5     CA 90210, which is adjacent to the city, but in the county and state, where the
 6     mailing described below took place.
 7             On April 28, 2020, I deposited in the United States Mail at Los Angeles,
 8     California a copy of the Notice to Adverse Party of Removal to Federal Court dated
 9     April 7. ~, 2020, including exhibits thereto, the Civil Cover Sheet, and Motion for
10     Email Filing and Notification, true and correct copies of which are attached to this
11     Certificate. The foregoing documents were addressed to James E. Magleby, Esq,
12     Magleby Cataxinos & Greenwood PC, 170 S. Main St., Ste. 1100, Salt Lake City,
13     UT 84101.
14             I declare under penalty of perjury that the foregoing is true and correct.
15
16        ecuted on April 28, 2020, at Los Angeles, California
17

18   ~=-----,,,L----l-,4-,,..,=.--....,..,C.=-----


19
20
21
22
23
24
25
26
27
28
                                                         2
                                               CERTIFICATE OF SERVICE
